Name: Commission Regulation (EEC) No 47/93 of 12 January 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 14. 1 . 93 Official Journal of the European Communities No L 8/5 COMMISSION REGULATION (EEC) No 47/93 of 12 January 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 15 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 January 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 8/6 Official Journal of the European Communities 14. 1 . 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes 52,02 2097 394,83 101,98 346,84 13616 38,82 94129 114,61 40,55 Tomatoes 72,18 2910 547,83 141,50 481,24 18893 53,86 130605 159,03 56,26 Onions (other than seed) 12,89 519 97,84 25,27 85,95 3374 9,62 23327 28,40 10,04 Garlic 195,51 7883 1 483,81 383,25 1 303,47 51 173 145,89 353748 430,75 152,39 Leeks 35,55 1434 269,21 69,72 236,48 9090 26,56 60845 78,40 28,78 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages Sprouting broccoli or calabrese 80,10 3 230 607,92 157,02 534,04 20965 59,77 144932 176,48 62,43 (Brassica oleracea var. italica) Chinese cabbage 28,56 1 151 216,80 56,00 190,45 7477 21,31 51688 62,93 22,26 Cabbage lettuce (head lettuce) 74,22 2 993 563,34 145,50 494,87 19428 55,39 134304 163,54 57,85 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 Carrots 29,52 1 246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 Radishes 116,79 4709 886,43 228,95 778,69 30570 87,15 211328 257,33 91,03 Cucumbers 90,64 3655 687,97 177,69 604,35 23726 67,64 164016 199,71 70,65 Peas (Pisum sativum) 248,48 10019 1885,84 487,09 1656,63 65038 185,42 449592 547,46 193,67 Beans : Beans (Vigna spp., Phaseolus H825 4768 89747 231,81 788,39 30951 88,24 213962 260,53 92,17 spp-) Beans (Phaseolus ssp., vulga - 206,68 8334 1568,64 405,16 1377,99 54098 154,23 373972 455,38 161,10 rts var. Compressus Savi) Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 Globe artichokes 137,69 5552 1045,06 269,93 918,04 36041 102,75 249147 303,38 107,33 Asparagus :  green 809,31 32635 6142,27 1586,49 5395,74 211831 603,92 1464342 1783,10 630,82  other 560,63 22607 4254,92 1 099,01 3737,78 146741 418,35 1 014390 1 235,20 436,98 Aubergines (egg-plants) 156,89 6326 1 190,73 307,55 1046,00 41065 117,07 283874 345,67 122,29 Ribbed celery (Apium graveo- 63,86 2575 484,69 125,19 425,78 16716 47,65 115554 140,70 49,77 lens var. dulce) Chantarelles 1419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1157,8 Sweet peppers 82,26 3317 624,31 161,25 548,43 21530 61,38 148838 181,23 64,11 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh Bananas (other than plantains), 30,26 1 220 229,71 59,33 201,79 7 922 22,58 54765 66,68 23,59 fresh Pineapples, fresh 47,07 1898 357,30 92,28 313,88 12322 35,13 85183 103,72 36,69 Avocados, fresh 110,97 4 475 842,25 217,54 739,89 29047 82,81 200797 244,50 86,50 1.10 0701 90 511 0701 90 59J 1.20 0702 00 101 0702 00 90J 1.30 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90j 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10] 070511 90j 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19J 1.160 0708 10 101 0708 10 90 ] 1.170 1.170.1 0708 20 10 ] 0708 20 90 ] 1.170.2 0708 20 10 ]0708 20 90 ] 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 ] 14. 1 . 93 Official Journal of the European Communities No L 8/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 080510 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ex 0805 20 90 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 230.2 ex 080540 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 080710 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 10 0809 20 90 2.170 ex 0809 30 00 Guavas and mangoes, fresh 152,77 6160 1 159,46 299,48 1 018,54 39987 114,00 276420 336,59 119,07 Sweet oranges, fresh :  Sanguines and semi-san- 1776 746 13959 3623 12240 4458 13,61 27429 40,84 12,80 guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, 370g J495 28146 7270 24725 9 707 2767 67102 81 70 2890 Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 23,12 932 175,47 45,32 154,14 6051 17,25 41833 50,93 18,02 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 57,29 2310 434,84 112,31 381,99 14996 42,75 103668 126,23 44,65  Monreales and Satsumas 39,41 1589 299,11 77,25 262,76 10315 29,41 71310 86,83 30,71  Mandarins and wilkings 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62  Tangerines and others 66,87 2696 507,57 131,10 445,88 17505 49,90 121008 147,35 52,12 Lemons (Citrus limon, Citrus 32,85 1 324 249,34 64,40 219,03 8 599 24,51 59444 72,38 25,60 limonum), fresh Limes (Citrus aurantifolia), 123,52 4981 937,47 242,14 823,53 32331 92,17 223498 272,15 96,28 fresh Grapefruit, fresh :  white 30,01 1210 227,80 58,84 200,11 7856 22,39 54309 66,13 23,39  pink 50,80 2 048 385,57 99,59 338,71 13297 37,91 91922 111,93 39,59 Table grapes 242,32 9771 1839,13 475,03 1615,60 63427 180,82 438456 533,90 188,88 Water-melons 56,18 2265 428,55 110,03 376,09 14546 41,94 97605 123,80 44,84 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey 51,64 2082 391,95 101,23 344,31 13517 38,53 93443 113,78 40,25 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other 140,95 5683 1069,77 276,31 939,75 36893 105,18 255038 310,55 109,86 Apples 58,49 2358 443,93 114,66 389,98 15310 43,64 105837 128,87 45,59 Pears Pears  Nashi (Pyrus pyrifo- 181,67 7325 137881 356,13 1 211,23 47551 135,56 328714 400,27 141,60 lia) Other 74,87 3019 568,26 146,77 499,20 19598 55,87 135477 164,96 58,36 Apricots 202,77 8176 1 538,91 397,49 1 351,87 53073 151,31 366884 446,74 158,05 Cherries 79,83 3 352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 Peaches 131,24 5 292 996,05 257,27 874,99 34351 97,93 237464 289,15 102,29 No L 8/8 Official Journal of the European Communities 14. 1 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 111 0809 40 191 2.200 0810 10 10 } 0810 10 90 J 2.205 0810 20 10 2.210 0810 40 30 2.220 0810 90 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines 197,65 7 970 1 500,12 387,46 1 317,79 51735 147,49 357634 435,48 154,06 Plums 158,84 6405 1205,52 311,37 1059,00 41575 118,53 287402 349,96 123,81 Strawberries 426,59 17202 3237,65 836,26 2844,15 111658 318,33 771869 939,89 332,51 Raspberries 1 686,7 71 352 13344,9 3467,96 1 1 643,4S 414554 1 296,5 261 1 963 3905,77 1 180,3 Fruit of the species Vaccinium 161,42 6 779 1 268,11 329,16 1111 ,99 40501 123,65 249172 371,08 116,29 myrtillus Kiwi fruit (Actinidia chinensis 47,66 1 921 361,72 93,43 317,76 12475 35,56 86237 105,00 37,15 Planch.^ Pomegranates 45,39 1830 344,53 88,98 302,65 11882 33,87 82137 100,01 35,38 Khakis (including Sharon 107,85 4 349 818,56 211,42 719,07 28230 80,48 195149 237,63 84,06 fruit) Lychees 252,59 10185 1917,03 495,15 1684,03 66113 188,48 457028 556,51 196,88